DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 March 2019 and 14 August 2019 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closes prior art is that of Yamada et al. (US 2012/0238701, hereinafter referred to as “Yamada”) and Delaney et al. (US 2015/0182673, hereinafter referred to as “Delaney”).
Yamada teaches a polyurethane composition comprising a diol, polyisocyanate and a chain extender (Abstract) and further teaches that aliphatic polycarbonate diols provide an coating film excellent in weather resistance and moist-heat resistance [0003]. Yamada further teaches that the polyurethane resin can contain a dye [0113].
However, Yamada teaches the dye as an additional component with many other components that may be added and does not teach the specific indocyanine green dye as in the instant claims.
Delaney teaches lubricious medical device coatings can include indocyanine green dye as imaging agents and the composition can be urethane [0046]. 
However, Delaney does not adequately teach the polyurethane having an aliphatic polycarbonate diol of the instant claims. Additionally, Delaney teaches that the functional additive and the polymer can be selected from a wide range of polymers and additives and therefore a person having ordinary skill in the art would no have selected the polyurethane and indocyanine green specifically in order to further modify these two components to arrive at the instantly claimed composition.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767